FILED IN
                                                                                              12th COURT OF APPEALS
                                                                                                   TYLER, TEXAS
                                 TRIAL COURT OFFICIAL'S                                       1/16/2015 10:42:20 PM
                          REQUEST FOR EXTENSION OF TIME TO FILE RECORD                             CATHY S. LUSK
                                                                                                       Clerk


                Court of Appeals No. (If known):

                Trial Court Style: 241-1215-13, State of Texas v. Timothy Choice

                Trial Court & County: 241st Judicial District Court

                Date Court Reporter's Record Originally Due: 1-16-15

                Anticipated Number of Pages of Record: 700

                I am responsible for preparing a record in this appeal but I am unable to file the record by the
                original date for the following reason/s:

                __ to the best of my knowledge, the Appellant has made no claim of indigence and has failed to
                either pay the required fee or to make arrangements to pay the fee for preparing the record

                 x     my duties listed below preclude working on this record:

                       State of Texas v. James Calvert

                 x_ other (explain) I had to move my mother in with me over the holidays. She has a lot of
                health problems and it has been a difficult time getting her moved and settled in.

                I anticipate this record will be completed and forwarded to the 12th Court of Appeals by
                February 6, 2015, and I hereby request an additional 21 days within which to prepare it. TEX.
                R. APP. 37.3.

                In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on
                counsel for all parties to the trial Court's judgment or order being appealed. I further certify by
                my signature below that the information contained in this notice is true and within my personal
                knowledge.




                1-16-15 _________/s/Christy Humphries_____

                Date                   Signature

                903.590.1636                chumphries@smith-county.com




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)
                Certificate requirements. A certificate of service must be signed by the person who made the
                service and must state:

                (1) the date and manner of service , (2) the name and addresses of each person served; and (3) if
                the person served is a party's attorney, the name of the party represented by the attorney.

                The following parties have been served with a copy of this document:

                Mr. A. Reeve Jackson

                112 E. Line St., Ste. 310

                Tyler, TX 75702

                Attorney for Appellant

                (sent via email)



                Mr. Mike West

                100 N. Broadway, Fourth Floor

                Tyler, TX 75702

                Attorney for the State of Texas

                (sent via email)




You created this PDF from an application that is not licensed to print to novaPDF printer (http://www.novapdf.com)